EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stefan Knirr on 29 July 2021.

The application has been amended as follows: 
Claim 1, step (v):
“(v)	contacting said demetallized bottoms fraction and ODS catalyst with a gaseous oxidizing agent, to form SO2, gaseous, and liquid products in a gaseous ODS process;”

Claim 12, line 1:
“The process of claim 1, wherein said ldemetallized bottoms fraction, ODS catalyst…”

Claim 14, line 2:
“…contacted with said demetallized bottoms fraction at an O2/S ratio of from 20-30.”

Claim 16, line 2:
demetallized bottoms fraction are contacted at a pressure of from 1 bar-20 bars.”

Claim 19, line 1:
“The process of claim 1, said demetallized bottoms fraction, ODS catalyst and…”

Claim 21, line 1:
“The process of claim 1, said demetallized bottoms fraction, ODS…”

Claim 24, step (v):
“(v)	contacting said demetallized bottoms fraction and ODS catalyst with a gaseous oxidizing agent, to form SO2, gaseous, and liquid products in a gaseous ODS process;”

Claim 25, steps (v)-(vi):
“(v)	moving said demetallized bottoms fraction to a second vessel, said second vessel containing an oxidative desulphurization (ODS) catalyst;
(vi)	contacting said demetallized bottoms fraction and ODS catalyst with a gaseous oxidizing agent, to form SO2, gaseous, and liquid products in a gaseous ODS process;”

Cancel claims 26 and 27.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed process is directed to an integrated process consisting of the claimed steps and is therefore a closed process, excluding any additional steps or elements.
In this regard, the office previously relied upon the combination of Bourane et al (US 2013/0028822) and Koseoglu (US 2013/0026069), with evidence from another Bourane reference (US 2013/0334103). Bourane discloses gas phase oxidative desulfurization (ODS) in line with the claimed ODS steps (v)-(ix) (see Fig. 1; [0002]; [0053]-[0054]; [0133]; [0135]). Bourane does not disclose the ODS process integrated with delayed coking, as set forth in claim steps (i)-(iv).
The office relied upon Bourane ‘103 to provide evidence that coking gas oils are known to be suitable feedstock for ODS processes (see [0031]).
The office relied upon Koseoglu for its teachings regarding a delayed coking process which is similar to that claimed, entailing delayed coking of a residual hydrocarbon feedstock in a coking vessel in the presence of a paraffinic solvent (see Fig. 4; [0015]-[0020]; [0032]l [0033]-[0045]). However, the office notes that the delayed coking effluent in Koseoglu is separated into five fractions, including light naphtha 222, heavy naphtha 223, gas oil 224, heavy gas oil 225, and a bottoms fraction 226 (see [0044]). This is different from the claimed embodiment, which separates only a gas fraction and a residual oil fraction in a separation zone. In other words, the claimed embodiment excludes separation into the various fractions as in the Koseoglu reference, and instead only separates a gas fraction from the residual oil fraction (the residual oil fraction being a demetallized bottoms fraction) and thereafter subjecting the demetallized bottoms fraction to the gaseous ODS steps. There is no suggestion or motivation which would lead a person of ordinary skill in the art to omit the separation into the various fractions in Koseoglu and instead separate only into a gaseous and residual oil fraction as claimed, which residual oil fraction is thereafter, in its entirety, sent to the gaseous ODS process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772